         Case 1:19-cv-07728-JGK Document 37 Filed 04/21/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SMART STUDY CO., LTD.,
Plaintiff

v.

AALUO, et al,                                              CIVIL ACTION No.
Defendants                                                 1: 19-cv-7728 (JGK)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Smart
Study Co., Ltd. (“Smart Study” or “Plaintiff”), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendants chinatera, Fotupuul, Fullyy, Kimmyi, lanyuedianti,
Luckfind, Meethome, MoonShops, SGQCAR, Shareculture, Sweetdecor and Waroom Blue in
the above-captioned action, with prejudice, and with each party to bear its own attorneys’ fees,
costs and expenses.



                                               1
         Case 1:19-cv-07728-JGK Document 37 Filed 04/21/20 Page 2 of 2




Dated: April 20, 2020                                  Respectfully submitted,

                                                       EPSTEIN DRANGEL LLP


                                                BY: __/s/ Brieanne Scully______
                                                     Brieanne Scully (BS 3711)
                                                     bscully@ipcounselors.com
                                                     EPSTEIN DRANGEL LLP
                                                     60 East 42nd Street, Suite 2520
                                                     New York, NY 10165
                                                     Telephone: (212) 292-5390
                                                     Facsimile:      (212) 292-5391
                                                     Attorneys for Plaintiff
                                                     Smart Study Co., Ltd.

It is so ORDERED.
                             April 21, 2020
Signed at New York, NY on ____________    ___, 2020.

                                              /s/ John G. Koeltl
                                         ________________________________
                                         Judge John G. Koeltl
                                         United States District Judge




                                            2
